Citation Nr: 1819178	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, prior to June 29, 2017.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since June 29, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Board remanded this matter to comply with the Veteran's hearing request.  In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record.

In September 2017, the Board remanded this matter for additional development.  Later that same month, the RO issued a rating decision granting an increased evaluation of   70 percent, effective June 29, 2017, for the Veteran's posttraumatic stress disorder (PTSD).  The September 2017 rating decision also granted entitlement to a total disability evaluation based on individual unemployability, effective June 29, 2017.  


FINDINGS OF FACT

1.  Prior to June 29, 2017, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  



2.  Since June 29, 2017, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, prior to June 29, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 70 percent for PTSD, since June 29, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned the Veteran's PTSD an initial evaluation of 30 percent effective September 11, 2009; followed by an evaluation of 70 percent, effective June 29, 2017, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve     as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).      In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level      of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment     of the level of disability at the moment of the examination.  Id.  When evaluating the 
level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240 (1995). Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5). See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014). Although DSM-5 does not use GAF scores        to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned. Thus, the Board will consider the GAF scores of record in evaluating        the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,       is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R.        § 4.126. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or          co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,          or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A.  Prior to June 29, 2107

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the preponderance of the evidence of record does not support the assignment of an initial rating in excess of 30 percent for PTSD at any time prior to June 29, 2017.  
As an initial matter, the Board notes that GAF scores assigned during this time    frame range from 54 to 65, which, as noted above, represents a mild to moderate symptom range.  See DSM-IV. The Board has considered these GAF scores in conjunction with the subjective symptoms reported by the Veteran to include nightmares; impaired sleep; flashbacks; easy startle response; mild memory impairment; impaired concentration; hypervigilance; issues with trust; anger; anxiety/nervousness; and occasional depression.  The Board does not find,      however, that an initial rating in excess of 30 percent is warranted at any 
time prior to June 29, 2017.

On his November 2009 VA examination for PTSD, the VA examiner concluded that the Veteran's PTSD, as a whole, was manifested by symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during significant stress.  The VA examiner further opined that the Veteran's PTSD was manifested by only mild social and occupational impairment.  

On his August 2016 VA examination for PTSD, the VA examiner concluded       that the Veteran's PTSD symptoms, as a whole, were best summarized as having resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner also noted that the Veteran was only mildly impaired in his ability to engage in physical and sedentary employment     due to his PTSD

Prior to June 29, 2017, the Veteran was consistently described as having a clean appearance, good hygiene, unremarkable psychomotor activity, normal speech, cooperative and friendly attitude, normal affect, fully oriented, unremarkable thought process, unremarkable thought content, no delusions, intact judgment       and insight, no hallucinations, no overt psychosis, and no suicidal or homicidal thoughts.  In light of this evidence, the Board finds that the severity of the Veteran's PTSD disability, prior to June 29, 2017, most nearly approximates the already-assigned 30 percent disability rating.  38 C.F.R. § 4.7.  Thus, a higher rating is     not warranted during this time frame.  

In reaching the above conclusions, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

B.  Since June 29, 2017

After a careful review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD, since June 29, 2017, most closely approximates occupational and social impairment with deficiencies in most areas.  

During this time frame, the Veteran's PTSD has not been productive of total social and occupational impairment.  On his July 2017 VA examination for PTSD, the   VA examiner noted that the Veteran's lack of concentration, sleep disturbance, irritability and anger seriously impeded his ability to function in an occupational environment.  The VA examiner also noted that the Veteran was unable to manage stressful situations, regulate emotional control and maintain adequate concentration for extended periods of time.  Mental status examination revealed that he was casually dressed, appropriately groomed, made good eye contact, pleasant and cooperative.  His speech was normal, psychomotor activity unremarkable, mood nervous, concentration poor, affect within normal limits, fully oriented, judgment and insight were fair.  He denied suicidal or homicidal behavior, and no thought disorder was indicated.  Overall, the VA examiner concluded that the Veteran's occupational and social impairment can best be summarized as mild or transient symptoms which decrease work efficiency and ability to perform occupational  
tasks only during periods of significant stress, or symptoms controlled by medication.  Thus, total occupational and social impairment is not shown 
and a higher rating is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 70 percent for PTSD, since June 29, 2017, the doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial evaluation in excess of 30 percent for PTSD, prior to June 29, 2017, is denied.

An evaluation in excess of 70 percent for PTSD, since June 29, 2017, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


